Appeal from order entered on January 5, 1961, directing respondent-appellant to pay the sum of $50 per week for the support of the petitioner, unanimously dismissed, without costs, the notice of appeal not having been served within the time required by statute. Order entered on February 3,1961, denying respondent-appellant’s motion for a rehearing to vacate the order of the Domestic Relations Court of the City of New York, Family Court Division, New York County, *765entered on January 5, 1961, unanimously affirmed, without costs. No opinion. Concur — Rabin, J. P., Valente, McNally, Stevens and Bergan, JJ.